Citation Nr: 1122530	
Decision Date: 06/09/11    Archive Date: 06/20/11

DOCKET NO.  04-03 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant, spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1993 to April 1997.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which, in pertinent part, denied entitlement to service connection for PTSD.

The Veteran and her spouse provided testimony before a Veterans Law Judge in May 2007 at the RO.  As the VLJ has since retired, the Veteran was provided a new hearing before the undersigned at the RO in April 2011.  A transcript of both hearings is of record.  

In November 2007 and January 2011 the claim was remanded by the Board for additional development.  The case has been returned now for further appellate action.  

The Veteran timely perfected the appeal of service connection for PTSD in December 2006.  In an unappealed January 2007 rating decision, service connection for depression was denied.  As an appeal of that issue was not perfected, it was not certified on appeal to the Board.  However, the Court has held that when a claimant makes a claim, she is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claim for benefits based on PTSD encompassed benefits based on other psychiatric disabilities).  Therefore, the Veteran's claim for service connection for PTSD encompasses entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression, regardless of the precise diagnosis. 


FINDING OF FACT

An acquired psychiatric disorder, to include PTSD and depression, was diagnosed during service based on credible in-service stressors and has continued since.  


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and depression, was incurred as a result of active duty service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010); 75 Fed. Reg 39852 (July 13, 2010)(to be codified at 38 C.F.R. § 3.304(f)).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010) redefined VA's duty to assist a Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision in this appeal, further assistance is unnecessary to aid the Veteran in substantiating his claim.

Legal Criteria-Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza elements is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).

Service connection for PTSD, requires medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125(a) (DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 32 (4th ed.)(1994)(DSM IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010). 

If the evidence establishes a diagnosis of posttraumatic stress disorder during service and the claimed stressor is related to that service, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate her account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  75 Fed. Reg. 39852, (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(4)). 

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Savage, 10 Vet. App. at 496 (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The evidence of record shows that the Veteran has consistently been treated for PTSD and depression since before the claim was filed in June 2002.  PTSD and depression were both diagnosed by VA examiners in February 2002 and November 2004.  Therefore, the first criterion for service connection of an acquired psychiatric disorder-a current diagnosis-has been established.

The Veteran testified during the April 2011 Board hearing that she was diagnosed with and treated for PTSD and depression during service at Camp Casey in South Korea, and again at the Madigan Army Medical Center at Fort Lewis.  Service treatment records of this treatment have not been located, but the Veteran reported during service in an October 1996 periodic examination that she had been diagnosed as having PTSD.  In an October 1996 report of medical history, she reported treatment for depression and PTSD at Camp Casey and that she was followed by "psych" at the Madigan Army Medical Center.  

The Veteran is competent to report treatment she received and diagnoses related to her treatment providers.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Falzone v. Brown, 8 Vet. App. 398, 405 (1995); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Veteran stated that she received this treatment in service following several stressors, including a personal assault and sexual harassment, and was subsequently provided the diagnoses based on these reported stressors.  

The Veteran's account of being diagnosed as having PTSD and depression based on her reported stressors in service is credible and consistent with the circumstances, conditions, or hardships of her service.  As there is no clear and convincing evidence to the contrary, the Veteran's lay testimony alone establishes the occurrence of the claimed in-service stressors in this case.  38 C.F.R. § 3.304(f)(1).  

Nevertheless, even if the Veteran had not been given diagnoses of PTSD and depression during service, she submitted competent and credible evidence of an in-service personal assault and sexual harassment.  

The Veteran testified that she was punched in the face during service.  Her friend and colleague submitted a November 2003 statement asserting that he saw the Veteran with military police, noticed that her face was swollen and was told by the Veteran that she had just been punched in the face.  

The Veteran's mother submitted a statement in September 2004 describing the Veteran's personal accounts of sexual harassment during service.  The letter also noted changes in her behavior in the fact that the Veteran became angry and started uncharacteristically drinking heavily and getting into fights.  

Credible supporting evidence need not confirm every detail of a claimed stressor.  Suozzi v. Brown, 10 Vet. App. 307, 311 (1997).  While the specific stressors identified by the Veteran have not been verified, the record contains lay statements submitted by her mother and her colleague who state that they either personally witnessed or were told contemporaneously about the in-service personal assault and sexual harassment.    

Finally, service connection for PTSD requires a link, established by medical evidence, between current symptoms and an in-service stressor.  During the February 2002 VA examination, the Veteran was diagnosed with PTSD and depression after describing, in part, the in-service personal assault and sexual assault.  During the November 2004 VA examination, the Veteran reported symptoms including flashbacks, intrusive thoughts and nightmares about her traumatic experiences in service, although the details of those experiences were not specified in the report.  Although neither VA examiner directly linked the diagnoses of PTSD and depression to specific in-service stressors, it does appear that the diagnoses were made at least in part due to her reported service-related stressors.  

VA medical center (VAMC) treatment records consistently document that the Veteran was treated and diagnosed with PTSD and depression based on her reported in-service stressors, including sexual harassment.  

Moreover, the Veteran endorsed a continuity of symptomatology.  She reported during the April 2011 Board hearing that she began receiving post-service psychiatric treatment within two years of discharge and that her symptoms have remained essentially the same since she began to receive treatment during service.  

The service treatment records indicate that the Veteran sought psychiatric treatment due to childhood sexual abuse.  She acknowledged that abuse in testimony at the Board hearings, but asserted that she mainly dealt with that abuse through psychological counseling well before her enlistment and that the treatment she received during service was primarily for service-related stressors.  Moreover, the medical evidence of record demonstrates that the currently diagnosed psychiatric disabilities were diagnosed at least in part based on such military stressors.  

As the record contains both lay and medical evidence linking the Veteran's current psychiatric diagnoses, including PTSD and depression, to her active service, the Board finds that the preponderance of evidence is in favor of the claim, and it is therefore, granted.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for an acquired psychiatric disability, namely PTSD and depression, is granted.  



____________________________________________
Mark D. Hindin 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


